DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11 and 13-21 are pending.  Claims 1-2, 4-5, 7-8, 10 and 16-21 are the subject of this FINAL Office Action.  Claims 3, 6, 9, 11 and 13-15 are withdrawn.  Applicants add claims 16-21 in their response to the Non-Final Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
The following items are not included within the “station” and any description of their intended use with the station is “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”  (See MPEP § 2114(II)):
“particulate build material supply container”
“fluid carrying a particulate building material supply”
“data from a data memory chip of the supply container”
“particulate build material”
“container electrodes”.
	Thus, claim 1 only recites the following structural features:
station body
conduit with connector capable of connecting to station body
processor; 
sensor capable of measuring quantity of something;
a generic “tank” intended to be used for mixing.
	Claim 2 describes how the quantity sensor and “collection tank” are intended to be used but fail to recite any structural features of the sensor, collection tank or any other components of the station.
	Claims 4, 5, 7 and 8 describe intended uses of the “station data processor,” but fail to recite any structural features of the “station data processor” that distinguish a generic processor from the prior art.  For example, claim 4 states “wherein the station data processor is provided to write data to the data memory chip of the supply container that corresponds with an updated quantity of particulate build material associated with the supply container, based upon the quantity of particulate build material associated with the supply container prior to withdrawal of particulate build material and a quantity of particulate build material drawn into the material management station body from the supply container as determined by the quantity sensor.”
	Claims 16-17 recite generic “tanks” intended for certain uses, but not structurally configured in any particular way.
	Claims 19-21 recite generic “hoses” and “area” intended for certain uses, but not structurally configured in any particular way.

	Applicants are encouraged to amend the claims to recite specific structures tied to the intended uses such that the claimed “additive manufacturing particulate build material management station” is structurally distinguishable from the prior art.
New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7 and 16-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MENCHIK (WO 2004/044816 A1).
	As to claims 1, 4 and 18, MENCHIK teaches a station body 210, conduit 275/310/520/530 with connector capable of connecting to station body (nut connecting tubes 520 to body 510, for example in Fig. 5), processor 225 or controller 105 disposed on connector (Figs. 1-5), and sensor capable of measuring quantity of something (Abstract, paras. 0006, 0023, 0030-31, 0043, 0047).  Further as to claim 4, MENCHIK also teaches that the processor 225 is capable of storing and/or recording information on the memory chip 260 (paras. 0035-36).  Further as to claim 1, MENCHIK teaches a tank/cartridge 250 (paras. 0023, Fig. 2).

	As to claim 7, MENCHIK teaches pump capable of moving material to/from container (paras. 0039, 0045).
	As to claims 16-17, MENCHIK teaches supply tanks (para. 0023).
	As to claims 19-20, MENCHIK teaches tubing/hosing (paras. 0023, 0030, 0032-34, 0043, 0045).

Claims 1-2, 4, 7 and 16-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by CARROLL (US20170297813).
	As to claims 1, 4, 18 CARROLL teaches a station body 50 (Figs. 1-3), conduit 18 with connector 20 capable of connecting to station body (Figs. 1-3), processor/control unit 54 disposed on connector (paras. 0005, 0041, Fig. 3), and sensor 54/56/60/62/64 capable of measuring quantity of something (Fig. 3).  Further as to claim 4, CARROLL also teaches that the control unit is capable of storing and/or recording information from sensor (para. 0041).  As to claim 1, CARROLL teaches vessel/tank/canister 12, 52
	As to claim 2, CARROLL teaches sensors 56/60/62 in tank (Fig. 3).
	As to claim 7, CARROLL teaches pump 52 capable of moving material to/from container (Figs. 1-3).
	As to claims 16-17, CARROLL teaches supply tanks 12, 52.
	As to claims 19-20, CARROLL teaches tubing/hosing 18, 30.

Claims 1-2, 4, 7 and 16-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by AMANO (JP2007241058A).
	As to claims 1, 4, AMANO teaches a station body 21/31 (Figs. 3, 6, 7, 15), conduit 31b with connector 21d capable of connecting to station body (Figs. 3, 6, 7, 15), processor/EEPROM memory 84 disposed on connector (paras. 0005, 0041, Fig. 3), and sensor 38 capable of measuring quantity of powder (Fig. 3).  Further as to claim 4, AMANO also teaches that the control unit is capable of storing and/or recording information from sensor (“EEPROM (electrically rewritable read-only memory; hereinafter abbreviated as “memory”)”).  As to claim 1, AMANO teaches tanks 110, 120.
	As to claim 2, AMANO teaches sensors 38 in tank (Fig. 6).
	As to claim 7, AMANO teaches pumps 22/23/24/25 capable of moving material to/from container (Figs. 2, 5, 15).
	As to claims 16-17, AMANO teaches supply tanks 110.
	As to claims 19-20, AMANO teaches tubing/hosing 31, 37, 120, 150.
	As to claim 21, AMANO teaches area with two hoses 31, 37, 120, 150 (Figs. 2, 4, 5), plus a trolley 20 that includes a platform 1, 2, 3 (Fig. 1).

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over MENCHIK, CARROLL or AMANO, in view of SWANSON (US 2013/0164960).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar pogo pins/sprung electrodes (claimed connection sensor “electrical connector” with “resiliently deformable electrodes” as defined in specification, pg. 30) to the container connections of MENCHIK, CARROLL or AMANO to similarly allow detection of container connections with a reasonable expectation of success.
As to claims 1, 4 and 7, MENCHIK, CARROLL and AMANO each teach the elements of these claims as explained above.
	None of MENCHIK, CARROLL or AMANO explicitly teach a connection sensor with electrical connector that is “resiliently deformable electrodes,” defined in the specification as sprung electrodes, and known in the art as pogo pins.
	However, SWANSON demonstrates that skilled artisans would have been motivate to include connection sensor with electrical connector on build material supply components in order to allow detection of build material connection to 3D print systems, and amounts of build material among other parameters.  For example, SWANSON teaches “universal adapter for use with a consumable assembly that is configured for use with an additive manufacturing system, the universal adapter comprising an inlet opening configured to receive a guide tube of the consumable assembly, and a connection member at the outlet end, which is configured interface with a mating panel of the additive manufacturing system” (Abstract).  This is shown in Figures 2-5.  In fact, Figure 5 shows “Electrical contact 88 is a second electrical contact (e.g., a circuit board with POGO pins) that is configured to engage with contact pad 78” which “allows 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar universal connectors with POGO pins to the connections of MENCHIK, CARROLL and AMANO to yield known automatic relay of information with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.